UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


REFAEL KLEIN,

                       Plaintiff,                                 NOTICE OF MOTION AND MOTION

       -against-
                                                                     Civil Action No.: 19-CV-9172

STACEY R. B. AICHER,

                       Defendant.


       PLEASE TAKE NOTICE that upon the Declaration of Thomas S. D’Antonio, dated October

21, 2020, as well as all pleadings and proceedings had herein, defendant Stacey R. B. Aicher will

move this Court, at a date and time to be set by the Court, at the Thurgood Marshall United States

Courthouse, Courtroom 1506, 40 Foley Square, New York, New York 10007, before the

Honorable Ronnie Abrams, United States District Judge, for an Order, pursuant to Rule 70 of the

Federal Rules of Civil Procedure; the inherent power of this Court to ensure compliance with its

prior Orders; and all related and applicable legal precedent: (i) finding plaintiff Refael Klein in

contempt for his failure to obey the Court’s prior Orders issued on July 29, September 29 and

October 6, 2020 [Docket # 77, 84 and 88]; (ii) compelling plaintiff Klein to pay the sum of $74,160

to the Clerk of this Court, or as otherwise directed by the Court, forthwith; (iii) granting Judgment

in the principal amount of $74,160 in favor of defendant Stacey R. B. Aicher and against plaintiff

Klein, to be discharged only upon plaintiff Klein’s compliance with the terms of subparagraph (ii),

above; (iv) further sanctioning plaintiff Klein in the amount of $11,232.79, for additional fees and

expensed incurred by defendant Aicher seeking to secure plaintiff Klein’s voluntary compliance

with his prior sanctions obligations, and otherwise responding to various submissions made by or


                                                 1
on behalf of plaintiff Klein; (v) granting Judgment for those additional fees and expenses, in favor

of defendant Stacey R. B. Aicher and against plaintiff Klein, as sought pursuant to the provisions

of subparagraph (iv), above; (vi) awarding such other, further and additional sanctions as deemed

appropriate by this Court, consistent with the clear warning issued to plaintiff Klein in the Court’s

September 29, 2020 Order [Docket # 84]; and (vii) granting such other and further relief as the

Court deems just and proper under the circumstances.

       PLEASE   TAKE FURTHER NOTICE           that defendant Aicher intends to file and serve reply

papers, and any opposition therefore must be served in accordance with Local Rule of Civil

Procedure 6.


Dated: October 21, 2020                         WARD GREENBERG HELLER & REIDY LLP



                                                       s/ Thomas S. D’Antonio
                                                    Thomas S. D’Antonio (TSD-2927)

                                                1800 Bausch & Lomb Place
                                                Rochester, New York 14604
                                                (585) 454-0700

                                                Attorneys for defendant Stacey R. B. Aicher


TO:    William B. Kerr, Esq.
       Kerr LLP
       40 Wall Street, 29th Floor
       New York, NY 10005

       Attorneys for plaintiff Refael Klein




                                                   2
